316 F.2d 237
Grant THORN, Genevieve U. Thorn; Grant Thorn, Genevieve U. Thorn and Samuel Uhlfelder, Directors in Trust for Stockholders, Members and Creditors of Eastern Tar Products Corporation; Grant Thorn, Genevieve U. Thorn and Samuel Uhlfelder, Directors in Trust for Stockholders, Members and Creditors of Eastern Road Materials Corporation, Appellantsv.HARRISBURG TRUST COMPANY.
No. 14096.
United States Court of Appeals Third Circuit.
Argued February 7, 1963.
Decided February 28, 1963.

Appeal from United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
Gerald H. Cooper, Baltimore, Md., for appellants.
Francis B. Haas, Jr., Harrisburg, Pa. (McNees, Wallace & Nurick, Harrisburg, Pa., on the brief), for appellee.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.


2
The Order of the District Court of April 26, 1962 dismissing plaintiffs' Complaint with prejudice will be affirmed for the reasons so well stated by Chief Judge Follmer in his Memorandum of April 26, 1962, 32 F.R.D. 352.